FILED
                            NOT FOR PUBLICATION                              MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30111

               Plaintiff - Appellee,             D.C. No. 3:02-cr-00491-KI

 v.
                                                 MEMORANDUM*
JASON CAVEZZA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Federal prisoner Jason Cavezza appeals pro se from the district court’s order

denying his motion to reconsider its April 29, 2014, order directing the Clerk to

return funds to Cavezza that he had sent to the court with a request for copies of

certain documents. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cavezza contends that the district court should have directed the Clerk to

provide him with “certified” copies of certain documents from his criminal case

file or with a “certified” letter stating that the requested documents did not exist.

We review the district court’s denial of the motion for reconsideration for abuse of

discretion. See United States v. Tapia-Marquez, 361 F.3d 535, 537 (9th Cir. 2004).

The district court did not abuse its discretion because Cavezza has failed to show

that he is entitled to certified copies of the documents or the letter he requested. To

the extent that Cavezza petitions this court for a writ of mandamus, he has not

demonstrated that he is entitled to that extraordinary remedy. See Bauman v. U.S.

Dist. Court, 557 F.2d 650 (9th Cir. 1977).

      AFFIRMED.




                                            2                                    14-30111